      5:20-cv-01691-SAL          Date Filed 01/27/21       Entry Number 37         Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                 ORANGEBURG DIVISION

 Reginald Calloway,                                           Case No. 5:20-cv-1691-SAL

                             Petitioner,

 v.
                                                                         ORDER
 Warden,


                            Respondent.



        This matter is before the Court for review of the January 7, 2021 Report and

Recommendation (“Report”) of United States Magistrate Judge Kaymani D. West, made in

accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.). See ECF No. 34.

In the Report, the Magistrate Judge recommends the action be dismissed with prejudice for failure

to prosecute. Id. No party filed objections to the Report, and the time to do so has passed.

        The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with this

Court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The Court is charged with making

a de novo determination of only those portions of the Report that have been specifically objected

to, and the Court may accept, reject, or modify the Report, in whole or in part. 28 U.S.C. §

636(b)(1). In the absence of objections, the Court is not required to provide an explanation for

adopting the Report and must “only satisfy itself that there is no clear error on the face of the record

in order to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).




                                                   1
        5:20-cv-01691-SAL       Date Filed 01/27/21     Entry Number 37        Page 2 of 2




         After a thorough review of the Report, the applicable law, and the record of this case in

accordance with the above standard, the Court finds no clear error, adopts the Report, and

incorporates the Report by reference herein. Accordingly, this action is DISMISSED WITH

PREJUDICE for failure to prosecute. 1

                IT IS SO ORDERED.

                                                            /s/Sherri A. Lydon
         January 27, 2021                                   Sherri A. Lydon
         Florence, South Carolina                           United States District Judge




1
    Respondent’s motion to dismiss or motion for summary judgment, ECF No. 22, is MOOT.


                                                 2
